In the
                 Court of Appeals
         Second Appellate District of Texas
                  at Fort Worth
              ___________________________
                   No. 02-21-00305-CV
              ___________________________

KNIQUEZIA JONES, FORMERLY KNIQUEZIA MADDOX, Appellant

                              V.

              MILTON E. MADDOX, Appellee




            On Appeal from the 231st District Court
                    Tarrant County, Texas
                Trial Court No. 231-652571-18


            Before Birdwell, Bassel, and Womack, JJ.
              Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      The trial court rendered a divorce decree dividing the community property of

Milton E. Maddox and Kniquezia Jones, formerly Kniquezia Maddox. Kniquezia

timely filed a motion for new trial, arguing that the trial court had failed to effect an

agreed division of Milton’s military retirement benefits. She then filed a notice of

appeal.

      While the appeal was pending and before the expiration of plenary power, the

trial court granted the motion for new trial. It then rendered a modified divorce decree

that granted Kniquezia all the relief she sought.

      On October 26, 2021, we wrote to Kniquezia to inquire whether she desired to

continue the appeal. We notified her that unless she or another party filed an amended

notice of appeal before November 6, 2021, the appeal would be dismissed. A month

has passed, but no party has responded to our notice.

      Because Kniquezia has failed to comply with notice from the clerk of this court,

we dismiss the appeal. See Tex. R. App. P. 42.3(c), 43.2(f). She must pay all costs of

this appeal. See Tex. R. App. P. 43.4.

                                                      Per Curiam

Delivered: December 16, 2021




                                            2